Citation Nr: 0000771	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  63-00 535	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to restoration of service connection for right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC) in St. Paul, 
Minnesota.  Relative to the issue of entitlement to 
restoration of service connection for right knee disability, 
the ROIC, on April 24, 1946, granted service connection for 
right knee disability on the basis of aggravation of a 
preservice disability.  Thereafter, in March 1961, the ROIC 
proposed to sever service connection for right knee 
disability.  The veteran was informed of the proposed action 
and submitted evidence in rebuttal.  A September 1961 ROIC 
decision thereafter severed service connection for right knee 
disability.  The veteran subsequently perfected his appeal, 
and, following the submission and consideration of additional 
evidence, the ROIC forwarded the case to the Board.

In a decision dated February 18, 1963, the Board concluded 
that service connection for right knee disability was not 
warranted and denied the claim.  In November 1998, the 
veteran's representative filed a motion for reconsideration 
of the February 1963 decision.  In November 1999, as provided 
by 38 U.S.C.A. § 7103 (West Supp. 1999), the Vice Chairman of 
the Board ordered reconsideration of the Board's February 18, 
1963, decision.  This decision by the reconsideration panel 
replaces the February 18, 1963, Board decision.

The Board notes that the veteran's representative, in 
November 1998, alternatively argued that clear and 
unmistakable error existed in the February 18, 1963, Board 
decision.  As this decision by the reconsideration panel 
replaces the February 18, 1963, Board decision, and 
particularly in light of the disposition of the veteran's 
claim below, the issue of whether there was clear and 
unmistakable error in the February 18, 1963, Board decision 
is rendered moot.



FINDINGS OF FACT

1.  An April 24, 1946, rating decision granted service 
connection for right knee disability on the basis of 
aggravation of a preexisting disability.  

2.  The evidence on file at the time of a September 1961 
rating decision which severed service connection for right 
knee disability did not clearly and unmistakably establish 
that the grant of service connection for right knee 
disability was erroneous.


CONCLUSION OF LAW

Restoration of service connection for right knee disability 
is warranted.  VA Regulation 1105(A), (D) (1961).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except in cases of fraud, a change in law or interpretation 
of law specifically stated in a VA issue, or where the 
evidence establishes that service connection was clearly 
illegal, previous determinations as to service connection 
will be accepted as correct in the absence of clear and 
unmistakable error.  VA Regulation 1105(A).  Service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared and submitted to 
Central Office for review.  If the proposal is approved on 
review by Central Office, the claimant will be notified of 
the contemplated action, furnished detailed reasons therefor 
and given a reasonable period for the presentation of 
additional evidence.  VA Regulation 1105(D).



Factual background

Service medical records document that the veteran reported a 
history of an old injury to his right knee at his induction 
examination; physical examination of the knee at that time 
was negative for any abnormalities.  While service medical 
records prior to the veteran's examination for discharge are 
negative for further reference to his right knee, the 
veteran's examination for discharge disclosed the presence of 
right knee instability.  Service personnel records show that 
the veteran attended parachute school, was assigned to the 
82nd Airborne Division and received the Combat Infantryman 
Badge and the Purple Heart.

In a February 1946 claim, the veteran alleged that service 
connection was warranted for a right "trick knee" incurred 
in August 1944.  Service connection for right knee disability 
was thereafter granted in an April 1946 rating decision on 
the basis of aggravation of a preexisting disability.

On file is the report of an April 1949 VA examination, at 
which time the veteran reported that he had injured his right 
knee in service during parachute jump training.  He denied 
receiving any medical treatment since discharge for his right 
knee, but he complained on examination of right knee 
tenderness and occasional swelling; he denied any symptoms of 
buckling or locking.  Physical examination disclosed the 
presence of a slightly positive drawer sign on the right 
knee, as well as crackling on flexion.  No limitation of 
motion, swelling, deformity or instability was identified.  
The veteran was diagnosed with mild internal derangement of 
the right knee.

The veteran was afforded a second VA examination in March 
1961, at which time he denied any current right knee 
complaints and physical examination of the knee was negative.  
However, X-ray studies disclosed the presence of degenerative 
changes of the knee, as well as slight depression of the 
lateral condylus of the tibia suggestive of prior injury and 
consistent with a healed depressed fracture.  The veteran was 
diagnosed with right knee bursitis by history.

Following the March 1961 examination, the ROIC, later in 
March 1961, proposed to sever service connection for right 
knee disability.  The proposal explained that there was no 
evidence that the veteran sustained knee injury in service, 
or showing that the veteran's preservice right knee 
disability had undergone an increase in disability during his 
period of service.  In a May 1961 statement, the VA Director 
of Compensation and Pension Service agreed with the proposal 
to sever service connection.  The veteran was notified of the 
proposed severance in June 1961.

The veteran thereafter submitted a statement in July 1961 in 
which he reported that he had served as a paratrooper during 
service and that he had injured his right knee in a combat 
jump.  He stated that he did not seek treatment for this 
injury in service because it occurred during combat and since 
he was still able to accomplish his mission, but he 
emphasized that he had continued to experience right knee 
problems.  The veteran also testified at a hearing before a 
rating board at the ROIC in September 1961, at which time he 
explained that he had initially injured his right knee at the 
age of 16 while working as a laborer.  He averred that he 
thereafter experienced no right knee problems prior to his 
induction into service several years later.  He testified 
that he injured his right knee at least twice in service 
while performing parachute jumps, including on one occasion 
in which he parachuted into combat.

Following the submission of the above evidence, the ROIC 
severed service connection for right knee disability in a 
September 1961 rating decision.  At an October 1961 VA 
examination thereafter afforded the veteran, the presence of 
mild crepitation of the right knee was identified.  In 
addition, statements dated in October 1962 from J.P. and R.B. 
were subsequently received.  Those authors reported, in 
essence, that they were members of the veteran's parachute 
regiment, and that the veteran had injured his right knee in 
a practice parachute jump and in a combat jump in France.  
The authors also stated that the veteran had continued to 
complain about his right knee after those incidents.



Analysis

The evidence of record at the time of the September 1961 
rating decision showed that the veteran's right knee was 
asymptomatic at service induction, that he alleged that his 
right knee was injured during parachute jumps in service, 
that he likely engaged in several parachute and combat 
operations while in service, that his right knee exhibited 
instability at service discharge, and that evidence of right 
knee disability was found on both of his post-service VA 
examinations.  In the Board's opinion, the evidence of record 
at the time of the September 1961 rating decision supported 
service connection for right knee disability.  It did not 
clearly and unmistakably establish that the grant of service 
connection for right knee disability was erroneous.

Accordingly, restoration of service connection for right knee 
disability is warranted. 


ORDER

Service connection for right knee disability is restored, 
effective the date of the severance.  



			
	RENÉE M. PELLETIER 	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals

						(CONTINUED ON NEXT PAGE)






			
	WARREN W. RICE, JR.	STEVEN L. COHN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals




 

